Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Instant application 15/810,762 is CIP of 15/635,986, which is CIP of 15/410,838, which is CIP of 14/844,681, which is a CIP of 14/690,985, which is CON of 14/275,549. 
Limitations of “VIPS,” “measuring bioimpedance,” and “evaluating autoregulation” are disclosed in 14/844,681 (as well as in provisional 62/045,044 which is filed 09/03/2014), but are not disclosed in 14/690,985. 
Therefore, claims 1 and 16 has an effective filing date (EFD) of 09/03/2014. 
Claim 2 recites “a change between the baseline phase shift and second phase shift” which is not disclosed in 62/045,044, but disclosed in 62/048,690, thus, claim 2 has EFD as 09/10/2014. 
Allowable Subject Matter
Claims 6 and subsequently dependent claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "on the display of the VIPS device" in line 26 page 89.   There is insufficient antecedent basis for this limitation in the claim, since none of claims 1 and 12 recite “a display of the VIPS device.”
Claim 16 recites the limitations “the processor” and “the responsiveness of cerebral autoregulation” in line 14 page 90.  There is insufficient antecedent basis for this limitation in the claim, since “a responsiveness of cerebral autoregulation” was not previously recited in claim 16. 
Claim 17 recites the limitation “wherein the determining step” in line 19 page 90.  There is insufficient antecedent basis for this limitation in the claim, since “determining step” was not previously recited in claims 16 or 17.  
Claim 20 recites the limitation “the fluid volume over time” in line 28 page 90.  There is insufficient antecedent basis for this limitation in the claim, since “fluid volume over time” was not previously recited in claims 16 or 20.
Claims 13, 18-19 and 21 are rejected due to their dependency on rejected claims 12 and 16. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Gonzalez et al.,” US 2016/0007879 (filed on 03/14/2014, hereinafter Gonzalez) and “Ben-Ari et al.,” US 2013/0274615 (hereinafter Ben-Ari). 
Regarding to claim 1, Gonzalez teaches a method for measuring an intracranial bioimpedance in a patient’s head, to help evaluate cerebral autoregulation, the method comprising:
securing a volumetric integral phase-shift spectroscopy (VIPS) device to the patient’s head ([0027], [0031] and [0058]);
measuring the intracranial bioimpedance with the VIPS device (“bioimpedance of the tissue” [0027]) by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on 
Gonzalez does not teach evaluating cerebral autoregulation in the intracranial bioimpedance, using a processor as claimed.
However, in the same field of endeavor of monitoring intracranial physiological parameters, Ben-Air teaches that the processor processes measured bioimpedance information of the subject’s brain tissue as an indicative for intracranial physiological parameters ([0010]), to reflect the cerebral conditions ([0046]), changes in pressure, blood flow or blood volume in the brain ([0063]), and the waveforms changes can indicate changes in autoregulation mechanism ([0066] and [0073], [0089], [0101]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measured bioimpedance as taught by Gonzalez to incorporate evaluating the autoregulation in the bioimpedance disclosed by Ben-Ari, since relationship between bioimpedance and its indication of intracranial physiological parameters, including autoregulation was well known in the art as taught by Ben-Ari.  One of ordinary skill in the art could have combined the measured bioimpedance as claimed by Gonzales with no change in their respective functions, but simply using a processor to process the impedance to represent changes in autoregulation, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to improve diagnosis of conditions that affect the functioning of the brain, such as vascular autoregulation functioning and cerebral edema status ([0004]), and there was reasonable expectation of success.
Regarding to claim 2, Gonzalez and Ben-Ari together teach all limitations of claim 1 as discussed above.   Gonzalez teaches a change between baseline phase shift and the second phase shift over time ([0003]-[0004], [0060], [0088], and [0100]). Although, Gonzalez does not relate a change to autoregulation, Ben-Ari discloses that changes in bioimepdance reflect autoregulation, and further teach that changes over period of time is caused by the autoregulation mechanism ([0063] and [0101]). 
Regarding to claim 5, Gonzalez and Ben-Ari together teach all limitations of claim 2 as discussed above.  
Ben-Ari teaches wherein measuring the intracranial bioimpedance comprises measuring bioimpedance of at least one of intracranial fluid or intracranial soft tissue (impedance change reflect fluid/blood content change in the brain [0051]).
Regarding to claims 12-13, Gonzalez and Ben-Ari together teach all limitations of claim 1 as discussed above.  
Ben-Ari teaches that display devices, alarms, and other means to conveying patient information to medical personnel, regarding to various physiological and cerebrohemodynamic parameters measured and reported ([0102]), and further includes alarm system to indicate dangerous parameter has exceeded threshold, indicating a dangerous condition ([0103]). Since, Ben-Ari already discloses indices for autoregulation ([0083]) and it can be displayed as hemodynamic parameter in the display and alarm when the indices represent dangerous condition. 
Regarding to claims 14-15, Gonzalez and Ben-Ari together teach all limitations of claim 1 as discsussed above. 
Gonzalez further teaches measuring a phase shift before the stimulus and after the stimulus and measuring a change in the intracranial fluid corresponding to a difference between the first and second phase shifts (phase shift is determined at different time points [0060]), as it discloses measuring two different phase shifts and provide prognosis, monitor responsiveness to a treatment, effect and efficacy of therapy, drug delivery ([0065] and [0084]-[0085]), thus evaluates fluid/bioimepdance due to a medication as claimed. 
Since, Gonzalez discloses evaluating medication efficacy, effectiveness of treatment on measured intracranial fluid and bioimpedance values, one can further analyze obtained bioimepdance values to determine autoregulation (As disclosed by Ben-Ari) to analyze the autoregulation in response to medication as claimed. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Ben-Ari as applied to claim 1 above, and further in view of “Ragauskas et al.,” EP 2111787 (hereinafter Ragauskas). 
Regarding to claims 3-4, Gonzalez and Ben-Ari together teach all limitations of claim 1 as discussed above.   
Ben-Ari does disclose that the pressure reactivity index is a measure correlated with the functioning of the autoregulation mechanism ([0083]), but does not further disclose defining a threshold corresponding to the cerebral autoregulation, wherein detecting the autoregulation and/or intracranial compliance comprises identifying, with the processor, that the change between the baseline phase shift and the second phase shift meets, exceeds or falls below the threshold.
However, in the same field of endeavor in monitoring autoregulation, Ragauskas teaches that calculating phase shift and determine the index of status of autoregulation ([0022]-[0023]), and comparing the calculated index to a predetermined index threshold value is set ([0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determined autoregulation index as taught by Ben-Ari to incorporate comparing the index to the threshold as disclosed by Rasgauskas, since evaluating autoregulation using index and thresholding was well known in the art as taught by Ragauskas.  One of ordinary skill in the art could have combined the measured bioimpedance as claimed by Gonzales with no change in their respective functions, but simply using a processor to further process the impedance to represent changes in autoregulation, further calculate autoregulation index and comparing to the threshold, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to improve non-invasive monitoring of autoregulation ([0018]), and there was reasonable expectation of success.
Claims 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Gonzalez et al.,” US 2016/0007879 (hereinafter Gonzalez) and “Ragauskas et al.,” EP 2111787 (hereinafter Ragauskas). 
Regarding to claim 16, Gonzales teaches a method for measuring an intracranial fluid in a patient’s head, after a stimulus in cerebral perfusion pressure in the patient’s brain has occurred, the method comprising:
securing a volumetric integral phase-shift spectroscopy (VIPS) device to the patient’s head ([0027], [0031] and [0058])
measuring the intracranial fluid with the VIPS device by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on another side of the VIPS device, at one or more frequencies ([0029], tissue is positioned between a transmitting coil and a receiving coil [0031], transceiver [0058], measuring a phase shift [0062],  and magnetic field detected [0088], measurements of spectral analysis of tissue provides fluid composition changes in the tissue [0098], [0100])
Gonzales does not further disclose characterizing, with the processor, the responsiveness of cerebral autoregulation.
However, in the same field of endeavor of evaluating a condition of brain based on the blood volume, Ragauskas teaches the processor characterizing the responsiveness of cerebral autoregulation based on the phase shift ([0022]-[0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the phase shift measured by Gonzalez, to incorporate determining autoregulation index based on the blood volume as disclosed by Rasgauskas, since evaluating autoregulation using blood volume was well known in the art as taught by Ragauskas.  One of ordinary skill in the art could have combined the measured fluid as claimed by Gonzales with no change in their respective functions, but simply using a processor to process the fluid volume to represent changes in autoregulation, further calculate autoregulation index and comparing to the threshold, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to improve non-invasive monitoring of autoregulation ([0018]), and there was reasonable expectation of success.
Regarding to claims 17 and 20-21, Gonzalez and Ragauskas together teach all limitations of claim 16 as discussed above. 
Gonzalez further teaches measuring a phase shift before the stimulus and after the stimulus and measuring a change in the intracranial fluid corresponding to a difference between the first and second phase shifts (phase shift is determined at different time points [0060]), as it discloses measuring two different phase shifts and provide prognosis, monitor responsiveness to a treatment, effect and efficacy of therapy, drug delivery ([0065] and [0084]-[0085]), and further teaches monitoring fluid volume over time to detect changes in the intracranial fluid ([0060]). And the stimulus comprises administered medication (effect or efficacy of therapy [0065], drug discovery [0085]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Ragauskas as applied to claim 16 above, and further in view of “Ben-Ari et al.,” US 2014/0371545 (hereinafter Ben-Ari 545).
Regarding to claims 18-19, Gonzales and Ragauskas together teach all limitations of claim 16 as discussed above.
Gonzalez does disclose comparing bioimpedance but does not explicitly teach bioimpedance of left hemisphere and right hemisphere. 
However, in the same field of endeavor in measuring bioimepdance in monitoring brain tissue conditions, Ben-Ari 545 teaches measuring bioimepdance from left hemisphere and right hemisphere ([0035] and [0056]), and difference between right and left hemisphere impedances (Figures 11-12 [0133]-[0134]), and further teaches that the disparity between measurements of the right side and the left side to diagnose TBI ([0140]). 
Ben-Ari 545 further teaches autoregulation of the two hemispheres of the brain ([0101], [0103]) and can use disparity between right and left to diagnose TBI ([0140]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the phase shift measured by Gonzalez, to incorporate measuring left and right hemisphere disclosed by Ben-Ari 545, since evaluating autoregulation and left and right hemisphere was well known in the art as taught by Ben-Ari 545.  One of ordinary skill in the art could have combined the measured impedance as claimed by Gonzales with no change in their respective functions, but simply using a processor to process the impedance to represent changes in autoregulation, and compare measurements from right to left side, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to diagnose traumatic brain injury ([0140]), and there was reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA J PARK/Primary Examiner, Art Unit 3793